NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2226
                                       ___________

                              IN RE: OMAR McBRIDE,
                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to Crim. No. 92-cr-00671-10)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 22, 2022

      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                             (Opinion filed: October 4, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Omar McBride filed a pro se “Petition for Judicial Review Pursuant to

Mediation Rule L.A.R. 33.1 Appellate Mediation Program,” which we have construed as

a mandamus petition requesting that we direct the District Court to rule on his pending




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion for a sentence reduction. By order entered September 19, 2022, the District Court

denied the motion.

       In light of the District Court’s action, McBride’s mandamus petition no longer

presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that . . . prevent a court from being able to grant the

requested relief, the case must be dismissed as moot.”).




                                              2